Citation Nr: 1823692	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to October 17, 2012, for the grant of service connection for a lumbar spine disorder, to include the assignment of service connection for associated radiculopathy and scarring.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder, to include as due to a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder, to include as due to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1978 to May 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2014, the Veteran requested an audit of his unpaid disability compensation from service-connected disabilities.  The RO should communicate with the Veteran to determine whether he still wants an audit.


FINDINGS OF FACT

1.  The Veteran was denied entitlement to service connection for a lumbar spine disorder by a Board decision in March 2010; that decision was unappealed and became final. 

2.  The next communication with VA indicating a desire for service connection for a lumbar spine disorder came on October 17, 2012, which is the current and proper effective date of the grant for service connection.

3.  In March 2010, service connection for a right knee disorder was denied by the Board; that decision was unappealed and became final. 

4.  Evidence received since the last final denial does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.

5.  In August 2006, service connection for a left knee disorder was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

6.  Evidence received since the last final denial does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to October 17, 2012, for the grant of service connection for a lumbar spine disorder, to include the assignment of service connection for associated radiculopathy and scarring, have not been met. 38 U.S.C. §§ 5110, 7104 (2012); 38 C.F.R. § 3.400 (2017).

2.  The March 2010 Board decision that denied the Veteran's claim for entitlement to service connection for a right knee disorder, to include as due to a lumbar spine disorder, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100, 20.1105 (2017).

3.  As the evidence received subsequent to the March 2010 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a right knee disorder, to include as due to a lumbar spine disorder, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

4.  The August 2006 decision that denied the Veteran's claim for entitlement to service connection for a left knee disorder, to include as due to a lumbar spine disorder, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

5.  As the evidence received subsequent to the August 2009 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a left knee disorder, to include as due to a lumbar spine disorder, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (West 2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are contained in the claims file.  Additionally, multiple VA examinations are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Earlier Effective Date

The Veteran seeks an effective date prior to October 17, 2012, for the grant of service connection for a lumbar spine disorder, to include the assignment of service connection for associated radiculopathy and scarring.  However, the Board finds that an earlier effective date is not warranted.

The effective date for a grant of service connection for reopened claims is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110(a), (b); 38 C.F.R. § 3.400(r).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2017).

The provisions of 38 U.S.C. § 5101(a) mandate that a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  Brannon v. West, 12 Vet. App. 32, 34-35 (1989).

The Veteran originally filed for service connection for a lumbar spine disorder in a claim received by VA on July 31, 2002.  After the Veteran's lumbar spine disorder was initially denied by the RO, he appealed to the Board.  In March 2010, the Board denied the Veteran's service connection claim for a lumbar spine disorder; though the Veteran filed an unaccepted motion for reconsideration, the Veteran did not appeal this denial to the Court of Appeals for Veterans Claims.  Thus, the Board's decision is final pursuant to 38 C.F.R. § 20.1100.  

Thereafter, the next communication from the Veteran was when the Veteran submitted a June 2012 treatment record demonstrating continued treatment for a back disorder.  Nevertheless, as indicated previously, the submission of treatment records alone is insufficient to constitute an informal claim.  The current claim for service connection for a lumbar spine disorder was received on October 17, 2012.  This is the current effective date for the grant of service connection for the lumbar spine disability and its associated radiculopathy and scarring.  The claims file does not include any other communication received prior to that date which demonstrates the Veteran's desire to obtain service connection for a lumbar spine disorder.  

Thus, in this case, October 17, 2012, the date of receipt of the Veteran's claim, is the proper effective date for the grant of service connection for a lumbar spine disorder.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(r).  The record contains no evidence of the Veteran's intent to reopen the claim before that date.  

The Board does acknowledge that the Veteran filed a July 2010 request for reconsideration of the Board's March 2010 decision.  However, the request was rejected by the Board in August 2010 for procedural violations.  This dismissal does not vitiate the finality of the Board's March 2010 decision, nor does it constitute a claim to reopen such that an earlier effective date would be warranted.

The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  Accordingly, the claim for an earlier effective date for the grant of service connection must be denied.  


New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

In this case, the Veteran is asserting entitlement to service connection for left knee and right knee disorders.  The reopening of either issue is not warranted.

With regards to the Veteran's right knee disorder, the claim was previously denied by the Board in a March 2010 decision.  The claim was denied because the evidence of record did not demonstrate that the Veteran's current knee disability was related to his military service, to include complaints of a right knee sprain and contusion during service.  Therefore, a final decision was promulgated by the Board with respect to the Veteran's right knee disorder claim involved in the appeal.  38 C.F.R. § 20.1100(b).  

Since the last final denial, additional medical treatment records have been added to the record.  However, the records only serve to confirm that he has a current right knee disorder for which he continues to receive treatment.  The records do not indicate, or even suggest, that his right knee disorder has any relationship to service or to his service-connected back disability.  As the new records fail to demonstrate a relationship between his right knee disorder and his military service or to another service-connected disability, reopening of the claim is not warranted at this time.

With regards to the Veteran's left knee disorder, the claim was previously denied by the RO in an August 2006 decision.  The claim was denied because the evidence of record did not demonstrate that his current left knee disability was related to his military service, to include a basketball injury during service.  He did not appeal the latter decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, the Veteran underwent a VA examination and received an accompanying opinion.  However, there has been no evidence provided since the last final denial to support the Veteran's contention that his left knee disorder is related to service.  Instead, the February 2013 VA examiner opined that his left knee disorder was less likely than not related to service.  At the examination, the Veteran stated that he did not remember when and how he injured his left knee.  The examiner noted that the Veteran's weight increased from 225 pounds in 2002 to 295 pounds in 2013.  The examiner stated that the effect of the Veteran's morbid obesity on his weight-bearing joints causes more injury than any trauma.  The examiner then concluded that the Veteran's left knee condition is more likely due to his morbid obesity.  The Board notes that additional medical treatment records were also associated with the claims file since the last final denial.  However, none of the medical treatment records suggest a relationship between the Veteran's left knee disorder and his military service or to a service-connected disability.

In arriving at these conclusions, the Board has also considered the statements made by the Veteran relating his disabilities to active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Specifically, the Veteran contends that his knee disorders are related to his military service, to include his service-connected lumbar spine disorder.  In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his complex musculoskeletal disabilities.  See Jandreau, 492 F.3d at 1377, n.4.  Because the disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the statements regarding the claimed etiology of the Veteran's knees are found to lack competency.

In summary, the new evidence presented with respect to each claim to reopen is not considered material, as it does not speak to the reasons for the previous final denials and does not raise a reasonable possibility of substantiating his claims for service connection.  The preponderance of the evidence is against the Veteran's claims to reopen, and there is no doubt to be resolved.  Under these circumstances, as new and material evidence has not been presented, the Veteran's claims to reopen must be denied.  







	(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to October 17, 2012, for the grant of service connection for a lumbar spine disorder, to include the assignment of service connection for associated radiculopathy and scarring, is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a right knee disorder is denied.

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a left knee disorder is denied.




____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


